Russell, J.
Where a witness for the State denied having stated that he-was offered a sum of money by a city marshal to produce evidence to convict the accused, and an effort was made to impeach the witness by testimony that he had made such a statement, it was error to permit the marshal to testify that he m fact made the witness no such offer. If the fact referred to was of sufficient materiality to be used as a basis for impeaching the witness, and he was successfully impeached, he could be restored to credit only in the manner authorized by statute.

Judgment reversed.


Pottle, J., dissents.